                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:18-CR-0297-02
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
SHEILA CARABALLO-MERCADO,                  :
                                           :
                          Defendant        :



                                      ORDER

      The court finds that the Defendant is acting voluntarily and not as a result of

force or threats or promises, that she understands her rights and consequences of

her plea and that she voluntarily waives her right to trial. The court finds that the

plea has a basis in fact. The court accepts defendant’s plea of Guilty to Count

One of the Indictment. IT IS HEREBY ORDERED that the United States

Probation Office shall conduct a presentence investigation and shall prepare a

presentence report and that the case shall be listed for sentencing upon the court’s

receipt of the presentence report.


                                               /S/ CHRISTOPHER C. CONNER
Dated: December 18, 2018                       Christopher C. Conner, Chief Judge
                                               United States District Court
                                               Middle District of Pennsylvania
